NO. 06-14-00131

                                                                      FILED IN
CORNELL MCHENRY,                        §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                TEXARKANA, TEXAS
    Appellant                           §
                                                              3/25/2015 10:35:00 AM
                                        §             202ND JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                     §                              Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



 MOTION FOR LEAVE FOR THE BELATED FILING OF APPELLEE’S
                        BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                         I.

1. This case is pending from the 202ND Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Cornell McHenry, Cause No. 12F0117-202.

3. Appellant was found guilty to the offense of Possession of a Controlled Substance

and sentenced to twenty-five (25) years in the Institutional Division of the Texas

Department of Criminal Justice and a $5,000 fine.

4. Appellant’s Brief was filed on January 21, 2015 making the State’s Brief

originally due on or about February 20, 2015.
6. The State has previously requested one extension of time for filing a brief, making

State’s Brief due on March 23, 2015

7. Appellee has now completed Appellee’s brief and requests leave of this Court for

the belated filing of the same. Appellee’s completed brief is filed simultaneously

with this Motion.

                                         II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Pre-trial conferences and trial preparation on State of Texas v. Antonio

      Cochran, 14F0151-202-Sexual Assault, with jury selection and trial beginning

      January 20, 2015. Trial lasted from January 20-21, 2015.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on February 2, 2015.

    Preparation and attendance at the Grand Jury Proceedings on February 5,

      2014.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on February 13, 2015.

    Pre-trial conferences and trial preparation on State of Texas v. Pryce Brooks,

      13F0871-202, Sexual Assault of a Child, with jury selection scheduled for
      February 17, 2015. Defense motion for continuance filed and granted on

      February 13, 2015.

    Preparation of brief on Lyndon Anderson, 06-14-00168-CR, which due on

      February 19, 2015 and was filed on February 18, 2015.

    Jury trial on State of Texas v. Pryce Brooks, February 17-19, 2015.

    Preparation for the trial and pre-trial dockets for the 202nd District Court on

      March 2, 2015.

    Preparation for the trial and pre-trial dockets for the 202nd District Court on

      March 16, 2015.

    Preparation for the trial of State v. Charles Jones, set for trial March 16, 2015.

                                         III.

      This motion is made in good faith and not for purposes of delay.



                                     PRAYER

WHEREFORE, the State respectfully requests this Court permit leave for the belated

filing of Appellee’s Brief.

                                                     Respectfully submitted,




                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON
                                                     Texas Bar No. 24079421
                                                     601 Main Street
                                                     Texarkana, TX 75501
                                                     ASSISTANT DISTRICT
                                                     ATTORNEY




                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Bart Craytor, counsel

for Appellant, on this the 24th day of March 2015.



                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON